Anderson, J.,
delivered the opinion of the court.
The only question in this case about which there can be any doubt is whether the dedication by Griffith to *485public use of the streets and avenues of “Split Addition” had been accepted by the city of Jackson at the time of the injury complained of. In 1888 Griffith made a survey and map of his land, laying it off into blocks, lots, streets, and avenues, and later sold tbe blocks and lots with reference to such streets and avenues. In 1904 tbe corporate limits of tbe city were extended so as to include “Split Addition.” Since that time tbe city has assessed tbe blocks and lots of this addition for taxation, but not tbe streets and avenues. Convent avenue, where tbe injury occurred, has not been graded nor worked by tbe city, but has been used to a limited extent by tbe public. Other streets and avenues of “Split Addition” have been worked and kept in repair by tbe municipal authorities and used by tbe public. These facts constitute an acceptance by tbe city of tbe dedication of “Split Addition,” including those streets and avenues which have not been graded and kept in repair. Light Co. v. Montgomery, 85 Miss. 304, 37 South. 958.; Heitz v. St. Louis, 110 Mo. 618, 19 S. W. 735; Elliott on Roads and Streets (2d Ed.), 162; Carter v. Portland, 4 Or. 339; 2 Abbott’s Municipal Corporations, 1769; Keokuk v. Cosgrove, 116 Iowa, 189, 89 N. W. 983.

Affirmed.